DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 June 2021 has been entered.

Response to Amendment
Claim 1 has been amended and examined as such.

Allowable Subject Matter
Claim 1 is allowed as amended.
Claims 2-22 are allowed as presented, dependent on claim 1.
The following is an Examiner’s statement of reasons for allowance: 
As related to independent claim 1, an additional search was conducted based on the amendment to the claim and the existing prior art of record as well as additional cited art fails to teach or fairly suggest a liquid discharging head comprising individual channels each of which includes a nozzle, comprising all of the structural limitations as inflow port which is provided on the upper inflow area at a first end of the inflow channel… an outflow port which is provided on the upper outflow area at a first end of the outflow channel... and a bypass channel which connects the upper inflow area and the upper outflow area at second ends of the inflow channel and outflow channel, respectively, that are opposite the first end of the inflow channel and the first end of the outflow channel, respectively.
Prior Art UEDA et al. teaches a liquid discharging head with an inflow and outflow channel, but does not teach the limitation of a bypass channel which connects the upper inflow area and the upper outflow area at second ends of the inflow channel and outflow channel, respectively, that are opposite the first end of the inflow channel and the first end of the outflow channel, respectively.
Prior Art SHIMIZU teaches a liquid discharging head with an inflow and outflow channel and a bypass channel, but does not teach the limitation of a bypass channel which connects the upper inflow area and the upper outflow area at second ends of the inflow channel and outflow channel, respectively, that are opposite the first end of the inflow channel and the first end of the outflow channel, respectively.
Prior Art Yamamoto teaches a liquid discharging head with an inflow and outflow channel, but does not teach the limitation of a bypass channel which connects the upper inflow area and the upper outflow area at second ends of the inflow channel and outflow channel, respectively, that are opposite the first end of the inflow channel and the first end of the outflow channel, respectively.
As the record as a whole has made additional reasons for allowance evident, no further statement on reasons for allowance is made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KATADA et al. (US 2009/0102879 A1) teaches a liquid discharging head with an inflow port and an outflow port and an inflow channel and an outflow channel.  Rosati et al. (US 2011/0025760 A1) teaches a liquid discharging head with a feed channel and a return channel and a bypass channel.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049.  The Examiner can normally be reached on Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/John Zimmermann/Primary Examiner, Art Unit 2853